
	

114 S2428 IS: Service for Schools Act of 2015
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2428
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990 to establish a National Service for Schools
			 Program, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Service for Schools Act of 2015.
 2.Service for schoolsSubtitle H of title I of the National and Community Service Act of 1990 (42 U.S.C. 12653 et seq.) is amended by adding at the end the following:
			
				VINational Service for Schools
					198T.Service opportunity registry
						(a)Definitions
 (1)Eligible service opportunityThe term eligible service opportunity means a national service opportunity— (A)that achieves purposes specified in section 2(b), including meeting an unmet human, educational, environmental, or public safety need of the United States, without displacing existing (as of the first date of the opportunity) workers, as determined by the Chief Executive Officer; and
 (B)for which— (i) a participant may receive compensation but, except as provided in clauses (ii) and (iii), the total compensation, in the aggregate, shall not exceed the product of—
 (I)$10.00 per hour; and (II)the number of the qualifying hours of service involved;
 (ii)a participant may receive total compensation that exceeds the product described in clause (i), if the excess is subtracted from the amount of the participant's corresponding award under subsection (d); and
 (iii)a participant in a professional corps program described in section 122(c)(1)(D), who is in engaged in a service opportunity that meets human, educational, environmental, or public safety needs in a high-need community with an inadequate number of such professionals, as determined by the Chief Executive Officer, may receive compensation without regard to clauses (i) and (ii).
									(2)Eligible student
 The term eligible student means an individual who— (A)completed 2000 qualifying hours of service when the individual was a qualified student, which hours are recorded by a State Commission under subsection (c); and
 (B)is not older than age 35. (3)Qualified student The term qualified student means an individual who is not younger than age 12 or older than age 30.
							(4)
 Qualifying hour of serviceThe term qualifying hour of service means an hour of service performed for an eligible service opportunity and for which the participant did not receive a payment under part C of title IV of the Higher Education Act of 1965 (42 U.S.C. 2751 et seq.).
							(b)Registry
 (1)In generalThe Corporation shall establish and carry out directly, in partnership with a nonprofit organization or State Commission or through a grant or subgrant to a nonprofit organization or State Commission, activities concerning a Service Opportunity Registry (referred to in this section as the Registry), which shall list eligible service opportunities and the registered organizations offering the opportunities.
 (2)ApplicationTo be eligible to be registered in the Registry, an organization that offers an eligible service opportunity shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require.
 (3)Registry informationOn receipt of an application that meets the requirements of paragraph (2) from an organization that the Chief Executive Officer determines offers an eligible service opportunity, the Corporation shall register the organization by listing in the Registry—
 (A)the names and contact information for the organization; and (B)a description of the eligible service opportunity.
 (4)Web siteThe Corporation shall make the Registry available to the public through a National Service for Schools Web site.
 (5)Re-registrationNot less often than every 2 years, a listed organization that offers an eligible service opportunity shall re-apply for listing in the Registry.
							(c)Service
 (1)ApplicationTo be eligible to participate in and receive credit for service in service opportunities listed in the Registry, a qualified student shall submit an application to the student’s State Commission, at such time, in such manner, and containing the qualified student’s name, the qualified student’s contact information, and such other information as the Corporation, after consultation with the State Commissions, may require.
 (2)DesignationIn order for students in a State to participate in and receive credit for that service, the State Commission shall participate in the program carried out under this part. On receipt of an application that meets the requirements of paragraph (1) from a qualified student, the State Commission shall designate the qualified student as eligible to so participate and receive such credit.
 (3)ContactA qualified student who wishes to participate in a service opportunity listed in the Registry shall contact and make arrangements with the organization providing the opportunity.
							(4)Record of service
 (A)OrganizationThe organization shall record the qualifying hours of service completed by each qualified student who participates in an eligible service opportunity with the organization.
 (B)State commissionThe organization shall, not less often than annually, notify the appropriate State Commission of the number of qualifying hours of service completed by each qualified student on an eligible service opportunity with the organization since the last notification. The State Commission shall record the qualifying hours of service in a record for the qualified student. The State Commission shall make the record available to the Corporation on request.
 (5)Transfer of application and recordAt the request of a qualified student, a State Commission shall transfer to another State Commission the qualified student’s application for service under paragraph (1) and record of hours of service under paragraph (4)(B).
 (6)Effect of erroneous certificationsIf the State Commission or the Corporation determines that the organization’s record of service under paragraph (4) is erroneous due to a willful act of the organization or is incorrect, and the Corporation makes any associated payment from the National Service Trust due to the erroneous or incorrect record of service, the Corporation may assess against the organization a charge for the amount of the payment. In assessing the amount of the charge, the Corporation shall consider the full facts and circumstances surrounding the erroneous or incorrect recording of hours.
							(d)Awards
 (1)In generalSubject to appropriations, an eligible student shall receive an award of $10,000 from the National Service for Schools Account, established in section 145A, to be used as described in subsection (f), except that—
 (A)the eligible student may not receive more than 4 of such awards; and (B)the eligible student may not receive both an award under this section and a national service educational award for the same hours of service.
 (2)ApplicationAn eligible student seeking such an award shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require.
 (e)Credit of hours of service for national service participantsA participant who is eligible to receive a national service educational award from the National Service Trust under section 146 may opt to use the hours certified under section 146A towards an award under subsection (d). The Corporation shall establish a process allowing such participants to elect to use their hours certified under section 146A towards that award instead of towards a national service educational award.
						(f)Use of funds
 (1)In generalAward funds provided under this section shall be available— (A)to repay eligible student loans in accordance with section 148(b); and
 (B)to pay all or part of the cost of attendance or other educational expenses at an institution of higher education in accordance with section 148(c).
 (2)ApplicationFor purposes of the application of subsections (b) and (c) of section 148 under paragraph (1), a reference in those subsections—
 (A)to a national service educational award shall be considered to be a reference to an award under this section;
 (B)to an eligible individual shall be considered to be a reference to an eligible student who has met the requirements for an award under this section;
 (C)to the National Service Trust shall be considered to be a reference to the National Service for Schools Account established in section 145A;
 (D)to a position shall be considered to be a reference to activities under this section; and (E)to a term of service shall be considered to be a term of service under this section.
								(g)National service for schools account
 (1)InvestmentThe Secretary of the Treasury shall invest in full the amounts appropriated under subsection (i)(1)(B) to the National Service for Schools Account in section 145A. Except as otherwise provided in this section, the only provisions of subtitle D relating to funds in the National Service Trust that apply to amounts in the Account shall be section 145(b) and subsections (b) and (c) of section 148.
 (2)Obligations for awardsNotwithstanding section 149, the Federal Credit Reform Act of 1990 (2 U.S.C. 661a et seq.), subchapter III of chapter 13 of title 31, United States Code, and any other Federal law, the Corporation shall not record an obligation for an award under this section until such time as the Corporation approves the corresponding application under subsection (d)(2).
 (h)Annual estimatesNot later than January 31 of each fiscal year, the Corporation and the Director of the Congressional Budget Office shall jointly—
 (1)estimate the amount necessary to make award payments under subsection (d) in the next fiscal year; and
 (2)submit a report containing the estimate to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate.
							(i)Appropriations
 (1)In generalThere is authorized to be appropriated for a fiscal year— (A)such sums as may be necessary to carry out the Registry under this section; and
 (B)such sums as may be necessary for the National Service for Students Account, to make award payments under subsection (d).
 (2)Insufficient appropriationsIf, for any fiscal year, the funds appropriated for award payments under this part are insufficient to make all the awards for which applications are submitted and approved under subsection (d)(2), the Corporation shall promptly transmit a notice of such insufficiency to each House of Congress, and identify in such notice the additional amount that would be required to be appropriated to make all such awards..
 3.Establishment of the National Service for Schools AccountSubtitle D of title I of the National and Community Service Act of 1990 is amended by inserting after section 145 (42 U.S.C. 12601) the following:
			
				145A.National Service for Schools Account
 (a)EstablishmentThere is established in the National Service Trust a National Service for Schools Account. (b)Amounts in the accountThe Account shall consist of—
 (1)the amounts appropriated under section 198T(i)(1)(B); (2)any amounts received by the Corporation as gifts, bequests, devises, or otherwise pursuant to section 196(a)(2), if the terms of such donations direct that the donated amounts be deposited in the Account; and
 (3)the interest on, and proceeds from the sale or redemption of, any obligations held by the Account. (c)AdministrationThe Account shall be administered as described in section 198T..
		
